DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 12/01/21 has been fully considered and made of record.
Applicants’ amendment has added new embodiments, which then necessitates new grounds of Restriction presented in this Office action.  
This amended application contains claims directed to the following patentably distinct species of the claimed invention:

Species I-A:	an embodiment of a cable processing system with the limitations of a roller, Claims 2-4 & 6-11; 
Species I-B: 	an embodiment of a cable processing system with the limitations of pincers, Claims 12 & 13;
Species I-C: 	an embodiment of a cable processing system with the limitations of the at least one actuator device configured to control the at least one motive force, Claims 21-25. 

Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic claim.

Upon the allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim, as provided by 37 CFR 1.141.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention or species may be made with or without traverse. To 
preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or species requirement, the election shall be treated as an election without traverse.
	Traversal must be presented at the time of election in order to be considered timely.
Failure to timely traverse the requirement will result in the loss of right to petition 
Should applicants traverse on the ground that the inventions or species are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention or species unpatentable over the prior art, the evidence or admission may be used in a 
rejection under 35 U.S.C. 103(a) of the other inventions or species.
Applicants are reminded that upon the cancellation of claims to non-elected invention or species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Since applicants have received an action on the merits for the originally presented or claimed invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 12, 13 and 21-25 are withdrawn from consideration as being directed to non-elected invention or species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicants are required to cancel these nonelected claims (12, 13 and 21-25) or take other appropriate action.
An Office Action on the merits of Claims 1-4 & 6-11 now follows.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System for automatic robotic cable connector assembly using a cartridge”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pechter et al (US 10,404,028).
Regarding claim 1, Pechter et al teach a cable processing system for automatic robotic cable connector assembly using a cartridge (Abstract), comprising: 
a cartridge (Fig. 1, 100) configured to hold a cable (101) and to interface with a machine (Fig. 3E, 360) at a station in order to process the cable, the cartridge comprising: 
a base structure (Fig. 5A, 120 & 506) comprising a connector configured to connect to a conveyor (Fig. 3C, 358 or Fig. 8, 800; Col. 13, lines 57-59) in order to move the cartridge (100, Col. 11, lines 52-53) to the station; 
a first holder (102) configured to hold the cable proximate to a first end 
a second holder (130) configured to hold the cable proximate to a second end (146) of the cable, wherein the first end and the second end are two ends of the cable (101); and 
at least one actuator device (Fig. 4B, 110 & 402; Col. 13, lines 53-55) comprising at least one motive force device [of actuated rollers] (110; Col. 7, lines 39-47) configured to physically contact opposite sides of the cable (101) and to generate a motive force in order to spool at least one of the first end or the second end (Figs. 3C-J, 116 or 146) of the cable toward or away from the machine (360). 
Regarding claim 2, Pechter et al teach that the at least one motive force device comprises at least one roller (Fig. 4B, 110) and at least one motor (402) configured to drive the at least one roller (Left 110); and 
wherein, after the at least one roller (110) is in physical contact with the cable (101), the at least one actuator device is configured to control the at least one motor (402) to impart a rotating force via the at least one roller in order to spool the at least one of the first end or the second end (116 or 146) of the cable toward or away from the machine (360). 
Regarding claim 3, Pechter et al teach that the at least one motive force device further comprises at least one non-driven roller (Fig. 4B, Right 110); and 
wherein the at least one non-driven roller is in physical contact with the cable (101) on an opposite side of the cable from the physical contact of the at least one roller driven by the at least one motor (402). 
Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        January 10, 2022